DETAILED ACTION

This action is in reply to Applicant’s response filed May 5, 2022.
Claims 1, 3, 4, 8, 10, 11, 15, 17, and 18 have been amended.
Claims 1-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Rory Rankin on August 25, 2022.
The application has been amended as follows:
IN THE CLAIMS
Claim 11, line 2, replace “the second processor” with -- the parallel processor --.
Claim 14, delete “wherein the general purpose processor is a central processing unit (CPU), and.”
Claim 15, line 14, replace “a network interface unit” with -- the network interface unit --.

Examiner’s Statement of Reason(s) for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not expressly teach or render obvious the invention as recited in the independent claims.  “[D]etect, by the command processor, the indication of the network task in the cache; and process, by the command processor without involving any external host processor, the network task to generate a network message comprising a payload and a first command that is compatible with a network communication protocol of a network interface unit” as recited in claim 1 and when taken in the context of the claim as a whole was not uncovered in the prior art teachings.  “[D]etecting, by a command processor of the parallel processor, the indication of the network task in the cache; and processing, by the command processor without involving any external processor, the network task to generate a network message comprising a payload and a first command that is compatible with a network communication protocol of a network interface unit” as recited in claim 8 and when taken in the context of the claim as a whole was not uncovered in the prior art teachings.  “[D]etect, by the command processor, the indication of the network task in the cache; and process, by the command processor without involving the first processor, the network task to generate a network message comprising a payload and a first command that is compatible with a network communication protocol of the network interface unit” as recited in claim 15 and when taken in the context of the claim as a whole was not uncovered in the prior art teachings.  Dependent claims are allowed as they depend upon allowable independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY L JORDAN whose telephone number is (571)270-5481.  The examiner can normally be reached on Monday, Tuesday, and Thursday 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough can be reached on (571) 272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIMBERLY L JORDAN/Examiner, Art Unit 2194                                                                                                                                                                                                        


/S. Sough/SPE, AU 2192/2194